Title: From Thomas Jefferson to Robert Davis, 27 September 1807
From: Jefferson, Thomas
To: Davis, Robert


                        
                            Sir
                            
                            Monticello Sep. 27. 07.
                        
                        I recieved through the hands of mr Randolph the two accts. for sawing done for me by the late mr Hancock
                            Allen, and I render you herewith an exact statement of the paiments and the balances due on each account. I am persuaded
                            it was owing to the low state of health which prevented mr Allen from entering the matters regularly in his accounts. the
                            hundred dollars in the 1st. acct. I lodged with James Walker at my mill because it was convenient to mr Allen. a day or
                            two afterwards I saw himself & gave him notice of it & he sent the next day & recieved it from mr Walker who tells
                            me he thinks he has his reciept at home, but will swear to the delivery of the money.
                        At the time of the 2d. account mr Hancock was so confined by illness that John Perry, as a friend, undertook
                            to attend to his hands & procuring the timber he John Perry paid in part for the timber with money he recieved from mr
                            Bacon my manager for this purpose, and I paid Martin (of whom it was bought) 10. D. in part myself, through mr T.M.
                            Randolph. we met Martin in the road & I saw mr Randolph pay it to him. of all these matters I will furnish you proofs
                            by reciepts or affidavits. the balance really due of 139.D 41C I will remit you from Washington without much delay. I
                            salute you with great esteem & respect.
                        
                            Th: Jefferson
                            
                        
                    
                     [on verso:]
                     
                        
                           
                              Hancock Allen in acct.
                              Dr.
                              1806
                              with Th: Jefferson
                              cr.
                           
                           
                              1806.
                              
                              £
                              
                              By Perry’s bill
                              
                           
                           
                              Dec. 10.
                              pd Gilmer
                              20.0.6
                              6698.
                              f. prime plank 1½ I. thick
                              
                           
                           
                              
                              
                              
                              
                                 4406.
                              
                              f.  do. 1—I. thick
                              
                           
                           
                              
                              pd thro James Walker
                              30.0.0
                              11,194.
                              f. @ £ 4. per thousand
                              44.8.3
                           
                           
                              
                              balance due on this acct. 63.58 d
                              
                                 19.1.7
                              
                              By Walker’s bill.
                              
                           
                           
                              
                              
                              69.1.7
                              f
                              
                              
                              
                           
                           
                              
                              
                              
                              1091.
                              prime scantling
                              
                           
                           
                              
                              
                              
                              1004. 
                              plank for Forabay
                              
                           
                           
                              
                              
                              
                              1379.
                              for water wheel
                              
                           
                           
                              
                              
                              
                              
                                  
                                     572
                                 
                              
                              for hunt floor
                              
                           
                           
                              
                              
                              
                              4066.
                              feet @ £4. per thousand
                              16.5.4
                           
                           
                              
                              
                              
                              958.
                              f. oak scantling for cog wheels
                              4.15.9
                           
                           
                              
                              
                              
                              904. 
                              f. inch plank @ £4.
                              
                                 3.12.3
                              
                           
                           
                              
                              
                              
                              ——— " ———
                              69.1.7
                           
                           
                              1806
                              
                              
                              1806
                              
                              
                           
                           
                              To pd by John Perry & by 
                               
                              By Dinsmore’s bill
                              
                           
                           
                              
                              
                              f
                              
                              
                              
                           
                           
                              
                                 myself for the timber
                              £ 5.14 
                              
                               2013
                              
                              of 2. I. plank
                              
                           
                           
                              Balance due H. Allen
                              
                                 22.15.6
                              
                              623
                              
                              of 3. I. do.
                              
                           
                           
                              
                              28.9.6
                              456.
                              of ¾ do.
                              
                           
                           
                              
                              
                              615.
                              of ½ I. do.
                              
                           
                           
                              
                              
                              975.
                              of 1. I. do.
                              
                           
                           
                              
                              
                              
                                 1012.
                              
                              of 1¼ I. do.
                              
                           
                           
                              
                              
                              5694.
                              feet 6. £4 sawing & 20/ timber.
                              28.9.6
                           
                        
                     
                     Due from Th: Jefferson to H. Allen on both accounts
                     
                        
                           
                              
                              
                              D
                           
                           
                              Balance
                              on Perry’s & Walker’s bills
                              63.58 = 19-1-17
                           
                           
                              
                              on Dinsmore’s bill
                              
                                 75.83 = 22.15.6
                              
                           
                           
                              
                              
                              139.41 = 41-17-1
                           
                        
                     
                  
               